UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

EL PAso DIVISION
UNITED sTATES oF AMERICA, §
v. § l'EP-i3-CR-oz.z?.9-F1\/1
MARIA FRANCISCA cHAvEZ- §
FLORES. §
MEMORANDUM oPlNloN-

 

Before this court are “Defendant’s Motion to Disrniss” (“Motion”) [ECF No. 25], filed
January 14, 2019 by Maria Francisca Chavez-Fiores (“Defendant”); and “Governrnent’s
Response in Opposition to Defendant’s Motion to Disrniss the Indictment” (“Response”) [ECF
No. 28], filed January 25, 2019 by United States of Ainerica (“Government”). Based on the
Motion, Response, and applicable laW, Defendant’s Motion to Dismiss is GRANTED.

i. INTRODUCTION 1

A. Factual History

Defendant, a citizen of El Salvador, Was previously found in the United States despite not
being granted entry.l On May 30, 2007, Defendant received a Notice to Appear (“NTA”), Which
required her to attend a removal proceedings hearing-ja2 A second NTA Was issued on June 28,
2007".3 Neither NTA included a time or date for the hearing4 Instead, each NTA stated she Was

to appear on a date “to be set” and a time “to be set.”5 Defendant subsequently received a Notice

 

1 “Notice to Appear” (“First NTA”) 1-2, ECF No. 28-2, filed Jan. 25, 2019, Ex. B.

2 Id. at l.

3 “Notice to Appear” (“Second NTA”) 1~2, ECF No. 28-3, filed Jan. 25, 2019, Ex. C.
4 First NTA. l; Second NTA. l.

sla'.

 

of Hearingl(“NOH”) informing her the proceedings Would commence on October 24, 2007.6
Def`endant requested moving the hearing to Arizona, and she received a second NOH setting the
new hearing date to Deoember 3, 2007.7 The Immigration Court found sufficient evidence to
deport her and she Was subsequently removed to El Salvador on May 14, 2010.8

On Novernber 7, 2018, Defendant Was found in the United States and charged With illegal
reentry in violation of` 8 U.S.C. § 1326 (“Section 1326”).9

- B. Parries ’ Argumenrs

Def`endant now moves to dismiss the indictment on the grounds that the underlying
removal order cannot support a conviction for illegal reentry under Section 1326.10 Defendant
contends the NTA did not comply vvith Title 8 of the United States Code section 1229(a)l
(“Section 1229”), as it failed to include a time and date as required by the statutory language11
Therefore, Defendant reasons a defective NTA cannot confer jurisdiction to the Imrnigration
Court over the removal proceedings12 According to Defendant, an underlying removal order
vvithout jurisdiction cannot sustain a Section 1326 conviction13 As jurisdiction is not

established, Def`endant argues, she has met the Section l326(d) requirements to collaterally

 

6 “Notice of I-Iearing in Removal Proceedings” (“First NOH”) l, ECF No. 28-4, filed Jan. 25, 2019,
EX. D-l.

7 “Notice of Hearing in Removal Proceedings” (“Second NOH”) 1, ECF No. 28-5, filed Jan. 25, 2019,
EX. D-2.

8 “ICE Form I-205’1 2, ECF I\lo. 28-1, filed Jan. 25, 2019, Ex. F.

9 “lndictment” 1, `ECF No. 13, filed Nov. 7, 2018.'

10 “Def`endant’s Motion to Dismiss” (“Mot.”) 1, ECF No. 25, filed Jan. 14, 2019.
11 Id. at 4*5.

12 Ia‘.

13 Id. at 3.

 

 

attack her removal.14 Therefore, Defendant concludes she may not be convicted of illegal
reentry.'5

The Governrnent argues that Defendant’s collateral attack of the NTA and removal is
u.ntimely.16 The Government emphasizes that Defendant’s attendance at the removal proceeding
displays she did not suffer prejudice17 Additionally, the Government reasons Pereim v.
Sessiom18 does not apply to Section 1326.19 Accordingly, the Immigration Court’s order to
remove Defendant Was not fundamentally unfair under Section 1326(d)(3).20

In the alternative, the `Government asserts the Immigration Court had jurisdiction over
Defendant21 8 C`.F.R. 1003.15 does not require the NTA to contain the hearing’s time and date.22
The Government also argues that, even if the NTA Was deficient, the NOH cured any defect
When it informed Defendant of the time and date of the removal hearing23 The Government thus
concludes Defendant is unable to show exhaustion of Section 1326(d) remedies, mandating the

Motion be denied.24

 

1‘1 ld. at 6.
15 Id. at 8.

16 “Governlnent’s Response in Opposition to Defendant’s Motion to Dismiss the Indictment” (“Resp.”) 1,
ECF No. 28, filed Jan. 25, 2019.

11 I_d. at 25-26.
111 138 S. Ct. 2105 (20]8).

19 Resp. 8-9 (citing to Hernandez-Perez v. th'taker, 911 F.3d 305 (6th Cir. 2013); Leonard v. Whiraker,
2018 WL 6839646 (4th Cir. 2018)).

20 Resp. 26.
11 Id. at '11.
2210!_

23 Id. at 17.

24 ld. at 26.

 

 

 

II. DISCUSSION
A. Wheiher the Immigration Court Had Jurisdiction Over the Removal Pmceedings
As this issue has not been addressed by either the Supreme Court or the Fifth Circuit, this
court looks to the statutory language to determine What information an NTA must contain.
Under Section 1229a, an immigration judge presides over proceedings for the removal of a non-
citizen.25 A charging document is required to initiate proceedings26 A charging document is
defined in 8 C.F.R. § 1003.13 as one of the following: (l) a Notice to Appear; (2) a Notice of
Referral to Immigration Judge; and (3) a Notice of Intention to Rescind and Request for Hearing
by A_lien.27 Therefore, an NTA clearly qualifies as a charging document28 Section 1229 defines
an NTA as Written notice Which “shall be given” to the alien or aiien’s counsel.29 Section
l229(a)(l) provides:
In removal proceedings under section 1229(a) of this title, Written
notice (in this section referred to as a "notice to appear") shall be
given in person to the alien (or, if personal service is not practicable,
through service by mail to the alien or to the alien‘s counsel of
` record, if any) specifying the following:
(G)(i) The time and place at Which the proceedings Will be held.
(ii) The consequences under section 1229a(b)(5) of this title of

the failure, except under exceptional circumstances, to appear at
Such proceedings30

 

25 8 U.S.C. § 1229a(a)(1) (“An immigration judge shall conduct proceedings for deciding the
inadmissibility or deportability cf an alien”).

26 See 8 C.F.R. § 1003.14(a).

2? 8 C.F.R. § 1003.13 (“Charging document means the Written instrument Which initiates a proceeding
before an Immigration Judge. . . . For proceedings initiated after April 1, 1997, these documents include a Notice to
Appear, a Notice of Referral to Irnmigration Judge, and a Notice of Intention to Rescind and Request for Hearing by
Alien.”). `

211 8 C.F.R. § 1003.13(a).

29 8 U.S.C. § 1229(a).

3-° Id.

 

In plain language, Section 1229 mandates that an NTA must include the date and time of a
hearing.31 Under 8 C.F.R. § 1003.14, “Jurisdiction vesrs, and proceedings before an
Immigration Judge commence, When a charging document is filed With the Irnmigration Court by
the Service.”32 This is critical, as 8 C.F.R. § 1003.13 clearly requires a charging document
before the Immigration Court has jurisdiction over the removal proceedings33 Thus, a proper
NTA is a jurisdictional requirement for the Immigration Court.

In Per‘eira v. Sessions,34 the Supreme Court recently analyzed Section 1229(a) and the
NTA requirements, albeit in a different context: the stop-time ruie.35 The Court held that “[a]
notice that does not inform a noncitizen When and Where to appear for removal proceedings is
not a ‘notice to appear under section 1229(a)’ and therefore does not trigger the stop-time rule.”36
In other Words, Pereira held that Section 1229 required an NTA to include the time and place of

the hearing37 The Court also explained that an NTA serves multiple functions: (1) notice of the

time and place of removal proceedings; and (2) a charging document38 While the Court

 

311d. § 1229(3)(1)(<3)(1).

32 8 C.F.R. § 1003.14(a) (emphasis added).
33 Id.

3‘1138 S. Ct. 2105 (2013).

35 Id. 312110.

351611.

37 Id. 312113.

38 In’. at 2115 n.?.

 

 

specified that Pereira is a narrow holding,39 it remains persuasive, as it addresses Section 1229’s
statutory requirements40

Section 1229(a) plainly provides that an NTA must specify the time and place of the
removal proceedings.41 This reading is strengthened, yet not controlled in the Section 1326
context, by the Court’s holding in Per'eira_vvhich also required that an NTA contain the
proceeding’s time and place.42 Section 1229 does not grant any discretion whether the NTA
includes the hearing’s_ time and place. This court reiterates Section 1229 states the NTA “shali
be given . . . to the alien . . . specifying . . . (G)(i) the time and place . . . .”43 This language does
not convey ambiguity whatsoever.

Section 1229 authorizes 8 C.F.R. § 1003.13, § 1003.14, and § 1003.15.44 As 8 C.F.R. §
1003.13 derives authority from Section 1229, it is controlled by those words and those words
alone.45 Therefore, the NTA described in 8 C.F.R. § 1003.13 must comport with Section 1229’s
definitional requirements

The Code of Federal Regulations’ NTA requirements are outlined in 8 C.F.R. § 1003.15

and § 1003._18.46 In 8 C.F.R. § 1003.15, the NTA must include specific information47 However,

 

39 Id. at 21 10.

411 Despite Perefra’s usefulness to illustrate the plain language of Section 1229, this court’s holding is not
dependent on its applicability to Section 1326, as Section 1229 is unambiguous to the requirements contained in
8 C.F.R. § 1003.

41 8 U.S.C. § 1229(a)(l)(g)(i).

42 Perefra, 138 S. Ct. at2113-14.

43 8 U.S.C. § 1229(a)(1)(G)(i).

44 8 C.F.R. § 1003, enacted under the authority of 8 U.S.C. § 1229.

45 Id.

4410’. § 1003.15(b),§ 1003.18.

44 1a § 1003.15(b).

 

the time and place of the hearing is not enumerated in 8 C.F.R. § 1003.15(1)).48 Instead, the
requirement to provide the removal hearing’s time and place is enumerated in

8 C.F.R. § 1003.18(b).49 8 C.F.R. § 1003.18 states “the Service shall provide in the Notice to
Appear, the time, place and date of the initial removal hearing, where practicable.”S° This
language is in direct conflict With Section 1229.

Section 1229 does contain the word “practicable” mere Words before the NTA
specifications However, Section 1229 uses “practicable” to allow service through the mail
where “personal service is not practicable . . .”51 Thus, Congress was clearly aware they could
reduce the NTA time and place requirement to only Where practicable Instead of doing so, they
unambiguously rejected loosening the NTA requirements by mandating the NTA include the
removal hearings’ time and place.52 Therefore, the plain language of Section 1229 compels the
Government to serve NTA’s containing the time and place of the hearing for jurisdiction to vest
in an Immigration Court under 8 C.F.R. § 1003.14-. Any NTA without such details does not
comply with Section 1229 and is facially deficient When regulations are in direct conflict with
a statute, a Constitutional principle dating back to the 19th century governs_regulations do not

3

supersede unambiguous statutes.5 Statutes and regulations have a master and servant

 

4310’.
49 Id. § 1003.18.

511 8 C.l~`.R. § 1003.18 (“In removal proceedings pursuant to section 240 of the Act, the Service shall
provide in the Notice to Appear, the time and date of the initial removal hearing, Where practicable.”).

51 8 U.S.C. § 1229(a)(l).
52 Id.

55 Websrer v. Luther, 163 U.S. 331, 342 (1896) (“But this court has oden said that it will not permit the
practice of an Executive Department to defeat the obvious purpose of a statute.”); see e.g. C'.havrrmJ U.S.A., ]nc. v.
NRDC, lnc., 467 U.S. 837, 842-43, 843 n.9 (1984) (“If a court, employing traditional tools of statutory constluction,
ascertains that Congress had an intention on the precise question at issue, that intention is the law and must be given
effect.”); FEC v. Democran'c Senatorial Campaign Committee, 454 U.S. 27, 32 (1981); SEC v. Sloan, 436 U.S. 103,

7

 

 

relationship.54 Regulations are the means for an agency to effectuate the intent of the statute.
The regulation cannot derive power or authority from the statute without reflecting the statute’s
clear and unambiguous intent. To hold otherwise would disregard the separation of powers
principles upon which our Republic is based. Section 1229 is unambiguous 8 C.F.R. § 1000.15
and § 1000.18 directly conflict with Section 1229’s clear requirements As a regulation may not
claim authority whilst “def`eating the obvious purpose of a statute[,]” an NTA not containing the
time and place of the removal hearing is facially deficient.55

These facial deficiencies are critical to the Immigration Court’s jurisdiction Absent a
specific time and place, the immigration judge acted without jurisdiction over the matter
Therefore, the Immigration Court had no authority to remove Defendant.

The Government argues that subject matter jurisdiction was waived because Defendant
attended the hearing,56 However, this is incorrect as Defendant cannot waive Subj ect matter
jurisdiction through mere attendance alone.51 Indeed, it has been the law of the land for over
100 years that subject matter jurisdiction cannot be waived.58 This rule is “inflexible and without

e>rception.”59

 

117-118 (1978); FMC v. Seatraz'n Li'nes, Inc., 411 U.S. 726, 745-746 (1973); Volkswagenwerk v. FMC, 390 U.S.
261, 272 (1968); NLRB v. Brown, 380 U.S. 278, 291 (1965); FTC v. Colgate-Palmolive Co., 380 U.S. 374, 385
(1965); Socr`al Securr`ty Board v. Nz'erotko, 327 U.S. 358, 369 (1946); Burnet v. Chz'cago Portrait Co., 285 U.S. l, 16
(1932).

54 See generally Chevron, U.S,A.J Inc, 467 U.S. 837.

55 Webster, 163 U.S. at 342.

55 Resp. 25.

51 FED. R. ClV. P. l2(h)(3); see also 8 C.F.R. § 1003.14(a) (“Jurz`sdiction vests, and proceedings before an
Immigmti'on Judge commence, when a charging document is filed with the lrnmigration Court by the Service.”

(emphasis added)).

511 Mansfield, C. & L. M R. Co. v, Swan, 111 U.S. 379, 382, (1884) (referencing Capron v. Varz Noorden,
2 Cranch, 126, (1804)).

59 jail

 

The Government also contends that the NOI-I sent to Defendant cured any jurisdictional
issues.1’11 This argument is without merit; the NOI-I does not confer jurisdiction A “charging
document” is defined in 8 C.F.R. § 1003.13 as being one of three documents: (1) a Notice to
Appear; (2) a Notice of Referral to immigration Judge; and (3) a Notice of Intention to Rescind
and Request for Hearing by Alien.61 ` It cannot be more explicit that a NOH is not one of those
documents To comply with requirements, the Government must file a complete charging
document.112 They did not.

Other courts, including the Fourth Circuit and Sixth Circuit, have held jurisdiction
properly vested in the lmmigration Court.63 In Leonard v. Whiraker,54 the Fourth Circuit did not
examine the statutory 1anguage.115 Instead, the Fourth Circuit simply held that Pereira did not
apply to this situation.‘56 The Sixth Circuit held in Hemandez-Peréz v. Whitaker151 that
18 C.F.R § 1003. 15 governs what information an NTA must contain.611 In holding so, with all due
respect, both opinions fail to recognize the fundamental relationship present between the

Executive and Legislative Branch. This glosses over the conflict between 8 C.F.R. § 1003 and

 

611Resp. 17.
618 C.F.R. § 1003.13.
62 8 U.s.c § 1229(a).

55 See Leonard v. Whimker, No. 18-1609, 2018 WL 6839646 at ’1‘2-3 (4th Cir. 2018)(unpublished);
Hemandez-Perez v. Whitaker, 911 F.3d 305 (6th Cir. 2018). -

64 NO. 13-1609, 2013 WL 6839646 (4111 Cil'. 2018).
55 See id. 1

511 Id. at *2.

61 9111'1.3{1 305 (611'1 CiI. 2018).

1115 Id. at311-14.

 

 

 

Section 1229. Section 1229 is not peripheral to 8 C.F.R § 1003.15 .119 lt unambiguously
describes Congress’ intent. Where Congress has clearly articulated its’ intent, the Supreme
Court unequivocally refuses to allow a regulation to defeat a statute.111 Accordingly, Section
1229 solely controls this court’s analysis.

The Government requests this court grant them carte blanche to serve facially deficient
NTA’s with a “near 100%” rate over the past three years.11 This would require the court to blind
itself from clear and unambiguous statutory requirements The Executive Branch exists within a
Constitutional framework and is expected to obey that framework The Executive Branch is
prohibited from wielding legislative power.12 lf the court were to give credence to this post-hoc
excuse, it would invite core Constitutional delineations of power to be rendered obsolete. The
court declines to overlook the fundamental relationship between statutes and regulations
Furthermore, it is unacceptable for the Government to offload the causal connection for any
“disruptive consequences” on the “defendant’s vie`w.”13 This matter only arises because the
Government failed to comply with the statutory requirements in Section 1229.

Here, Defendant received an NTA lacking the date and time for her removal

proceedings14 As Defendant’s NTA Was facially deficient, the Government filed a fatally

 

59 8 C.F.R. § 1003.15, enacted under the authority of 8 U.S.C. § 1229.

1° Webster v. Lz¢rher, 163 U.S. 331, 342 (1896); see also Chevron, U.S.A., Inc. v. NRDC, Inc., 467 U.S. 837,
842-43, 843 n.9 (1984).

11 Resp. 12 (“The disruptive consequences of the defendant’s view, if it Were adopted nationwide, would be
staggering.”).

11 Marshall Field &_ Co. v. Clark, 143 U.S. 649, 692, (1892) (“That Congress cannot delegate legislative
power to the President is a principle universally recognized as vital to the integrity and maintenance of the system of
government ordained by the Constitution.”).

15 Mot. 12.

14 NTA l.

10

defective charging document Therefore, the lmmigration Court was without authority to order
Defendant removed from the United States. lt is well established that a judgment rendered by a
court without subject matter jurisdiction is void at its inception-15 The Supreme Court has been
very clear: where a court “act[s] without authority, its judgments and orders are regarded as

»76

nullities.

B. Whether a Section 1326 Illegal Reentry lno'ictment Ccm Be Broughz‘ IfPrior
Removal was Vor'd

This court must now determine whether a void prior removal can sustain a conviction of
illegal reentry. To convict Defendant of illegal reentry, Defendant must have been “denied
admission, excluded, deported, or removed” before again entering the _United States without
perrnission.11 As the lmmigration Court did not have subject matter jurisdiction over the
removal proceedings, the removal order is void and cannot qualify as “deported” or “removed.”
ln essence, there Was no prior removal. An illegal reentry conviction cannot be sustained
without a prior remova1.115 Accordingly, the Government cannot prove illegal reentry under

Section 1326.

 

15 Elliott v. Lessee ofPeirsoi, 26 U.S. 328, 340 (1828) (“Where a Court has jurisdiction, it has a right to
decide every question which occurs in the cause; and whether its decision be correct or otherwise, its judgment, until
reversed, is regarded as binding in every other Court. But, if it act without authority, its judgments and orders are
regarded as nullities. They are not voidable, but simply void; and form no bar to a recovery sought, even prior to a
reversal, in opposition to them.”); see also United SfudentAid Funa's, Inc. v. Espinosa, 559 U.S. 260, 270 (2010)
(“A void judgment is a legal nuility.”); Wiison v. Carr, 41 F.2d 704, 706 (9th Cir. 1930) (“if` the order is void on its
face for want of jurisdiction, it is the duty of this and every other court to disregard it.”).

76 arm 26 U.s. at 340.
t' s u.s.c. § 1326.

111 This principle Was succinctly stated in Wr`lsorz v. Carr: “if the order is void on its face for want of
jurisdiction, it is the duty of this and every other court to disregard it.” 41 F.2d 704, 706 (9th Cir. 1930).

11

 

 

 

The Government claims it is not their burden to prove a lawful deportation, citing to the
Supreme Court’s decision United Srares v. Mencloza-Lopez.19 ln Mendoza-Lopez, the defendants
challenged the unfairness of the proceedings and not the immigration Court’s jurisdiction80
After an examination of the statute, the Court concluded Congress did not intend to limit
Section 1326 to only lawful prior removals.111 The Government frames the issue incorrectly: it is
not whether the removal was lawful or unlawful. Defendant does not argue the removal was
unfair; she challenges the removal as void from inception The correct question in this case is
whether the removal has any legal power_it does not.

The Government’s argument suffers from a significant flaw: it equates the lawfulness of
an underlying removal order with the lmrnigration Court’s jurisdiction over the alien’s removal.
The two are not one and the same. Congress created a collateral attack following Merioloza-
Lopez, So defendants may challenge underlying removal orders, known as the Section 1326(d)
factors.112 While this is one valid method of attack, this court cannot fathom that subject matter
jurisdiction, a fundamental legal principle, is irrelevant in this case.

Here, the Immigration Court’s removal was void, not necessarily unlawful or unfair, as it

lacked subject matter jurisdiction Thus, Mendozo-Lopez does not support the Government’s

position

 

79 Resp. 19 (citing 431 U.s. 823 (1987)).
11° Mendoza-Lopez, 481 U.S. 828, 832 (1987) (discussing due process).
11 ld. at 834~35.

32 s U.s.c. § 1326(d).

12

 

 

An illegal reentry conviction cannot be sustained when the underlying removal order is
void. C_onsequently, the court need not consider the Section 1326(d) factors, as it is impossible
to collaterally attack a removal order with no legal or binding force.

III. CONCLUSION

The Government cannot prove a necessary element of illegal reentry without a prior
removal. Accordingly, the court enters the following orders:

1. “Defendant’s Motion to Dismiss” [ECF No. 25] is GRANTED.

2. The lndictment in this case is DISMISSED.

3. The Clerk of Court is INSTRUCTEI) to serve copy of this Order to the United States
Marshal’s Service to proceed accordingly

SO ORDERED.

SIGNED this f day of February, 2019.

FRANK MONTALVO
UNI"I`ED STATES DISTRICT JUDGE v

13

 

